            CASE 0:20-cv-02049-MJD-TNL Doc. 34 Filed 11/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald Moey, Civil No. 0:20-cv-02049-MJD-TNL
 Marissa Skaja, Charles R. Halverson, and
 Blair L. Johnson,

                  Plaintiffs,                        LOCAL RULE 7.1 MEET AND
                                                       CONFER STATEMENT
 v.

 City of Minneapolis,

                  Defendant.

           Pursuant to Local Rule 7.1(a)(1), Defendant City of Minneapolis hereby states that

its counsel emailed Plaintiffs’ counsel to meet and confer but has not yet received a

response as to whether Plaintiffs’ counsel will agree to dismiss the Amended Complaint.

Defendant will supplement this meet and confer statement when Plaintiffs respond to

Defendant’s inquiry.

 Dated: November 25, 2020                      LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                               s/Charles N. Nauen
                                               Charles N. Nauen (#121216)
                                               David J. Zoll (#0330681)
                                               Kristen G. Marttila (#346007)
                                               100 Washington Avenue South, Suite 2200
                                               Minneapolis, MN 55401
                                               (612) 339-6900
                                               cnnauen@locklaw.com
                                               djzoll@locklaw.com
                                               kgmarttila@locklaw.com




554592.1
           CASE 0:20-cv-02049-MJD-TNL Doc. 34 Filed 11/25/20 Page 2 of 2




                                        Gregory P. Sautter (#0326446)
                                        Assistant City Attorney
                                        City of Minneapolis
                                        City Hall, Room 210
                                        350 South Fifth Street
                                        Minneapolis, MN 55415
                                        (612) 673-2683
                                        gregory.sautter@minneapolismn.gov

                                        Attorneys for Defendant




554592.1                                 2
